IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT

GREGORY THOMAS,                  : No. 10 EAP 2019
                                 :
                 Appellant       :
                                 : Notice of Appeal from the Order of
          v.                     : Commonwealth Court dated March 22,
                                 : 2019, at No. 458 M.D. 2013 granting in part
                                 : and denying in part application for summary
TOM CORBETT, ET AL., GOVERNOR OF: relief
PENNSYLVANIA, JOHN E. WETZEL, ET :
AL., SECRETARY OF CORRECTIONS, :
SHIRLEY R. MOORE SMEAL, DEPUTY :
SECRETARY OF CORRECTIONS, HIS :
POLICY EXECUTIVE BOARD MAKERS :
SUED IN THEIR INDIVIDUAL         :
CAPACITIES AND OFFICIAL          :
CAPACITIES,                      :
                                 :
                 Appellees       :

                                        ORDER

PER CURIAM

      AND NOW, this 17th day of July, 2019, Appellees’ Motion to Quash Appeal is

GRANTED, without prejudice to Appellant’s ability to raise the claims therein on appeal

from a final order of the Commonwealth Court. See United States Orgs. for Bankr. Alts.,

Inc. v. Dep't of Banking, 26 A.3d 474 (Pa. 2011).

      Appellant’s Motion for Appointment of Counsel is DISMISSED as moot.